     Case 3:20-cv-02224-JLS-AHG Document 42 Filed 07/26/21 PageID.429 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ACRISURE OF CALIFORNIA, LLC,                      Case No.: 20-CV-2224 JLS (AHG)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13    v.                                                MOTION TO DISMISS
14    COMFORT INSURANCE SERVICES,
                                                        (ECF No. 41)
      LLC; LAUREN COMFORTI; and RAUL
15
      QUINONES
16                                 Defendants.
17
18
19
20          Presently before the Court is the Parties’ Joint Motion to Dismiss (ECF No. 41).
21   Good cause appearing, the Court GRANTS the Joint Motion. As stipulated by the Parties,
22   the Court DISMISSES WITH PREJUDICE. The Clerk of the Court SHALL CLOSE
23   the file.
24          IT IS SO ORDERED.
25   Dated: July 26, 2021
26
27
28

                                                    1
                                                                            20-CV-2224 JLS (AHG)
